Citation Nr: 0608049	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  03-30 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling, to include consideration of entitlement to a 
rating in excess of 30 percent prior to September 3, 2003.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of right foot injury with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1966 to August 
1969.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought a rating 
in excess of 10 percent for his service-connected PTSD.  
Thereafter, a July 2003 rating action increased the rating 
for this disability to 30 percent, effective from the date of 
the original claim of July 12, 2001.  A March 2004 rating 
action then increased the rating for this disorder to 50 
percent, effective from September 3, 2003.  The veteran has 
continued the appeal.  Since the original claim was filed in 
July 12, 2001, the Board has recharacterized the issue on 
appeal to include consideration of entitlement to a rating in 
excess of 30 percent prior to September 3, 2003.

The Board also observes that although the veteran requested a 
videoconference hearing before a member of the Board in his 
September 2003 substantive appeal, he later cancelled a 
videoconference hearing that had been scheduled for August 
18, 2004, without any indication that he desired that the 
regional office (RO) schedule a new date for the proceeding.  
Consequently, the Board finds that a reasonable effort has 
been made to afford the veteran his requested hearing and 
that remand for the scheduling of a new hearing is currently 
not indicated.

Since the veteran expressed disagreement with the original 
ratings assigned for the veteran's PTSD and right foot 
disability, the Board recognizes that it is required to 
consider entitlement to an increased rating from the original 
effective date of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Finally, the Board notes that an October 2004 statement from 
the veteran's current employer was received by the Department 
of Veterans Affairs (VA) without initial consideration by the 
RO.  However, the Board finds that the letter does not 
address the veteran's right foot disability at all, and that 
to the extent it essentially reflects a layperson's opinion 
as to more pronounced symptoms with respect to the veteran's 
PTSD since 1995, the Board does not find it to be 
sufficiently pertinent as to any matter on appeal to warrant 
remand for the RO's initial consideration of this evidence.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by symptoms that are 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks prior to 
September 3, 2003, and with reduced reliability and 
productivity after September 3, 2003.

2.  Residuals of right foot injury with arthritis are 
productive of some limitation of motion with pain.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for PTSD have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).

2.  The criteria for an increased rating for residuals of 
right foot injury with arthritis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that this matter has been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  In this 
regard, the record reflects that the veteran has been advised 
on multiple occasions of the need to submit medical evidence 
demonstrating that his PTSD and right foot disability have 
increased in severity to warrant entitlement to increased 
ratings.

The Board would initially note that early correspondence from 
the RO in response to the veteran's original claim brings 
into issue the possible application of VAOPGCPREC 8-2003 
(December 22, 2003), which obviates the need for notice under 
38 U.S.C.A. § 5103(a) as to increased rating and earlier 
effective date claims raised in the notice of disagreement.  
However, the Board further notes that the recent decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, No. 01-1917 (March 3, 2006) 
raises the issue of the sufficiency of notice as to 
"downstream issues," and in any event, the record reflects 
that the veteran has been otherwise advised of the need to 
provide evidence that his PTSD and right foot disability have 
become manifested by symptoms that warrant an increased 
rating under the applicable rating criteria.

First, when the July 2002 rating decision assigned 10 percent 
ratings for the veteran's PTSD and right foot disability, it 
advised the veteran why higher ratings were not available 
under applicable rating criteria.  Similar notice was 
provided in the July 2003 rating action and statement of the 
case that increased the rating for PTSD to 30 percent and 
continued the rating for the right foot disability at 10 
percent.

January 2004 correspondence from the RO to the veteran 
advised the veteran of the evidence necessary to substantiate 
entitlement to an increased rating, and the respective 
obligations of the VA and the veteran in obtaining such 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Thereafter, following the receipt of additional VA treatment 
records and examination results, a March 2004 rating action 
and supplemental statement of the case increased the rating 
for the veteran's PTSD to 50 percent, but only from September 
3, 2003, the date the veteran's symptoms were found to 
warrant lower global assessment of functioning (GAF) scale 
scores.  No new relevant evidence was obtained regarding the 
veteran's right foot disability, and thus, the supplemental 
statement of the case found no basis to increase the rating 
for this disability.

Although the January 2004 notice letter came after the 
original rating decision that assigned the subject ratings in 
July 2002, and did not specifically request that the veteran 
provide any evidence in his possession that pertains to the 
claims as addressed in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), as demonstrated from the foregoing 
communications from the RO, the Board finds that appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  

The veteran has also been provided with the applicable law 
and regulations and there no indication that there are any 
outstanding pertinent records or documents that have not been 
obtained or that are not adequately addressed in records or 
documents contained within the record.  In addition, the 
veteran has not indicated any intention to provide additional 
evidence in support of his claim and while the veteran's 
representative has indicated some dissatisfaction with the 
manner in which the veteran's symptoms have been rated by the 
RO and noted that the right foot disability has more recently 
been rated based on additional VA treatment records, he has 
not questioned the adequacy of the record available to rate 
the veteran's disabilities.

Consequently, based on all of the foregoing, the Board finds 
that remand for further notice and/or development under the 
provisions of the VCAA is not required in this matter.

A review of the history of the veteran's disabilities shows 
that the veteran was originally granted service connection 
for PTSD and residuals of right foot injury with arthritis in 
July 2002, each evaluated as 10 percent disabling, based in 
part on September 2001 VA examinations.  

VA feet examination in September 2001 revealed that the 
veteran reported sustaining an injury to his right foot as a 
result of a grenade explosion in Vietnam on June 26, 1968.  
The explosion resulted in a small hole on the dorsal aspect 
of his right foot.  The veteran was then admitted to an 
outside hospital for evaluation, at which time the veteran 
had local medical care and wound care consisting of the 
wrapping of the foot.  The veteran indicated that the wound 
has since healed, but that there was occasional pain 
approximately once every three to four weeks in the 
distribution of where the hole was located.  Physical 
examination of the right foot revealed no scars.  There was 
point tenderness on the tendon at the base of the first right 
toe.  This extended for a period of approximately 2 
centimeters and was moderately tender to palpation.  On 
assessment of range of motion, the veteran had full 
dorsiflexion of 20 degrees without pain, full plantar flexion 
at 45 degrees without pain, full inversion at 30 degrees 
without pain, and full eversion to 20 degrees without pain.

VA X-rays of the right foot were interpreted to reveal an 
impression of mild degenerative joint disease of the first 
metatarsophalangeal (MP) joint and soft tissue calcification 
on the plantar aspect of the right foot, lateral/inferior to 
the calcaneocuboid joint.

VA PTSD examination in September 2001 revealed that the 
veteran had been married for 29 years and currently 
complained of certain difficulties with sleep, cold sweats, 
nightmares, and anger.  He also noted that he did not 
socialize with people, even when he felt like visiting his 
mother.  Mental status examination revealed that the veteran 
appeared to be tense and guarded with constricted affect.  
His mood was one of irritability but there were no 
hallucinations or delusions, his answers were coherent and 
relevant, he was able to maintain personal hygiene, and his 
memory for recent and remote events was good.  The diagnosis 
included chronic PTSD, and the veteran was assigned a GAF of 
65.

VA treatment records over the period of December 2002 to 
March 2003 reflect that in December 2002, the veteran 
complained of frequent vivid nightmares, intrusive 
recollections, and unpleasant memories of those that died 
around him in Vietnam.  He reportedly carried several weapons 
with him at all times, and noted that his position with the 
City of H. may be in jeopardy if he did not get help.  In 
February 2003, examination of the lower extremities revealed 
negative findings.  The veteran had apparently carried a gun 
into the examination room that was subsequently temporarily 
given to security, and the veteran also noted that he had 
constructed a "bunker" at his home.  The assessment 
included PTSD.  In March 2003, the veteran stated that he 
continued to struggle with unpleasant memories related to his 
service in Vietnam, and that on his bad days he would hide 
out in the bunker he had had in his basement for over 30 
years.

VA joints examination in May 2003 revealed that bilateral 
ankle dorsiflexion was 15 degrees without limitation, plantar 
flexion was to 45 degrees without limitation, and that 
symmetric eversion and inversion were to 15 degrees without 
limitation.  The midfoot was supple bilaterally, and the 
metacarpophalangeal joint motions of both feet were symmetric 
and equal bilaterally.  There was a small 1 centimeter by 3 
millimeter very faint scar over the medial aspect of the 
first metatarsal with no underlying soft tissue defects or 
skin adherence to the underlying tissues.  It was somewhat 
tender to palpation.  The assessment included normal foot 
examination with a small 1 centimeter by 3 centimeter very 
faint scar over the medial aspect of the first metatarsal.

June 2003 VA X-rays of the right foot were interpreted to 
reveal very minimal degenerative changes involving the first 
metatarsophalangeal joint.

VA PTSD examination in June 2003 revealed that over the 
previous thirty years, he had been suffering from frequent 
intrusive memories and recollections pertaining to his active 
combat experience and stressors that he sustained in Vietnam.  
The veteran further stated that he was awakened at night in a 
state of hypervigilance, fear, hyperstartle, and anxiety, and 
did not like to talk about issues pertaining to the war in 
Vietnam or violence-related issues.  The veteran noted that 
he had been married for 31 years and had three children.  He 
continued to work full time as a foreman for the H. Park 
District, where he had been for the previous 17 years.  
Mental status examination revealed that the veteran was 
accompanied by his spouse and was somewhat anxious and 
hypervigilant and suspicious.  Affect was noted to be 
depressed and he was indicated to have an anxious mood.  His 
insight was limited and his judgment rather intact.  The Axis 
I diagnosis was chronic PTSD.  The examiner noted that he saw 
no basis at this point to make a separate psychiatric 
diagnosis other than PTSD, and further commented that the 
issues of depression, anxiety, and other issues, all could be 
subsumed and explained by his already diagnosed condition of 
PTSD.  The examiner went on to state that the veteran should 
be considered able to work full time, and assigned a GAF of 
61, which was noted to reflect a rather mild impact of PTSD 
on his level of functioning.

A VA outpatient record from June 2003 reflects that the 
veteran continued to struggle with issues related to his 
military service, but that he was able to work and preferred 
to do so.  He also noted that he was pursuing treatment and 
felt that it was helping him.  In August 2003, the veteran 
noted that he and his wife had gone on a diet and both felt 
much better.  He also noted that he continued to work, but 
felt that his anger, temper, and bitterness would at times 
overwhelm him, especially when being falsely accused.  He 
further noted that his marriage had been rocky, and gave his 
wife credit for holding the marriage together.  The veteran's 
complaints included sleep disruption, nightmares, difficulty 
trusting people, and intrusive and unpleasant recollections 
and memories. 

VA psychological consultation on September 3, 2003 revealed 
that the veteran had become irritable and that his spouse was 
thinking about leaving him.  Two of his children, ages 24 and 
25, continued to live at home.  Mental status examination 
revealed that mood and affect were generally 
depressed/lethargic.  There were no indications of any 
psychotic process but emotions/affect were flat.  Judgment 
and concentration were intact and there were no suicidal or 
homicidal ideations.  Memory and sensorium were noted to be 
intact but the veteran did not want to talk about Vietnam.  
The veteran again noted that he kept loaded weapons in the 
house, car, and on his person.  He indicated that he felt 
anxious/vulnerable when he did not have a weapon at hand.  
The Axis I diagnosis included moderate to severe PTSD and 
dysthymic disorder.  The veteran was assigned a GAF of 55.  
It was noted that the veteran had been able to reduce 
nightmares with use of marijuana but now had to discontinue 
this due to occupational testing for drugs.  

A VA treatment record from October 2003 reflects that the 
veteran noted his nightmares/night sweats, and wanted some 
pharmacological intervention to replace his use of marijuana.  
He had apparently been told that if it was caught in his 
urine again, he would be terminated from his current 
position.  The assessment was PTSD/substance dependence and 
abuse (alcohol and marijuana).  

In November 2003, a VA evaluation revealed that the veteran 
had been caught smoking marijuana at his place of employment 
last year and was sent to rehabilitation.  The veteran noted 
that he was now being tested regularly and that his symptoms 
had reoccurred and gotten worse.  He continued to have 
nightmares, flashbacks, problems with avoidance, and have 
guns around for protection.  Mental status examination 
revealed that the veteran continued to get into fights on 
occasion and had a temper.  He also continued to have 
difficulty getting to sleep and would frequently awaken with 
cold sweats.  Mood/affect was noted to be dysthymic with full 
range of motion appropriate to content.  The Axis I diagnosis 
was PTSD, and the veteran was assigned a GAF of 45.

A VA treatment record from December 2003 reflects that the 
veteran telephoned the VA outpatient clinic, noting that he 
continued to have increasingly more problems with his PTSD.  
He again noted that his anger and rage had been a problem for 
him since Vietnam, and that following an argument with his 
spouse, he drove off in his car and was quickly arrested for 
an unidentified charge.  The veteran indicated that he had 
been receiving treatment at the clinic.  He had been on 
medication for nerves and sleep, and since his treatment, he 
had been more on edge and troubled by the war in Iraq.  

An October 2004 statement from the veteran's current employer 
reflects his opinion that the veteran PTSD has been 
manifested by more pronounced symptoms since 1995.  


a. PTSD

The veteran's service-connected PTSD has been evaluated as 30 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, from July 2001, and as 50 percent disabling since 
September 3, 2003, under the criteria for neuropsychiatric 
disabilities which took effect on November 7, 1996.  As the 
subject claim for increased rating was filed after that date, 
the evaluation of the veteran's PTSD will be based on 
consideration of only that criteria.

The applicable rating criteria permit a 30 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The rating criteria permit a 50 percent rating for the 
veteran's disability where there is the following disability 
picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The rating criteria permit a 70 percent rating for the 
veteran's disability where there is the following disability 
picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

Turning first to the veteran's entitlement to a rating in 
excess of 30 percent for his PTSD since July 2001, the Board 
notes that during this period, the veteran's PTSD was 
manifested by difficulties with sleep, cold sweats, 
nightmares, and anger, hypervigilance (the veteran would 
routinely carry a gun), hyperstartle, anxiety, and 
depression, and the lack of any desire to socialize with 
others.  On the other hand, the Board observes that he 
maintained a relatively harmonious relationship with his 
spouse and children (even when describing his relationship as 
rocky in August 2003, he was still giving her credit for 
holding it together and noted that they had just had good 
results from a diet that had started together), that he at no 
time suffered from hallucinations, poor judgment or memory, 
delusions, suicidal or homicidal ideation, maintained 
personal hygiene, continued to maintain his employment, and 
received GAF scores of 65 in September 2001, and a GAF of 61, 
which was noted to reflect a rather mild impact of PTSD on 
his level of functioning, in June 2003.  

With respect to the period prior to September 3, 2003, the 
Board does not find that the above-noted evidence is 
consistent with the type of impaired thinking, judgment, and 
motivation required for a 50 percent evaluation.  The 
veteran's affect was not noted to be flat until September 3, 
2003, and few if any of the remaining criteria were 
manifested, with the exception of mood disturbance 
difficulties at work brought on by the veteran's anger and 
temper.  

Thus, the Board finds that a preponderance of the evidence is 
against a rating in excess of 30 percent prior to September 
3, 2003.  

Turning now to the symptoms described on and after September 
3, 2003, the Board notes that the veteran's affect is noted 
as flat in September 2003, he exhibited decreased motivation, 
and his PTSD was noted to have intensified with treatment and 
the fact that the veteran could no longer self-medicate with 
marijuana.  Indeed, for the first time, there is a comment 
that the veteran's spouse was threatening to leave the 
veteran, a GAF score of 55 was assigned for moderate to 
severe PTSD in September 2003, and a GAF of 45 was assigned 
in November 2003.  Consequently, the Board agrees with the 
RO's determination that the veteran's PTSD was manifested by 
symptoms that included enough of the additional criteria for 
a 50 percent rating to give the veteran the benefit of the 
doubt, and assign the 50 percent rating from September 3, 
2003.

However, the Board finds that while the veteran's employment 
situation may have become more tenuous and the relationship 
with his spouse may have worsened since September 2003, the 
Board does not find that his symptoms are still consistent 
with a 70 percent or higher rating.  More specifically, while 
the symptoms do include depression and irritability, the 
depression has not been shown to affect his ability to 
function independently, there is little or no showing of the 
remaining criteria, and work-related difficulties and lack of 
effective interaction with others are not found sufficient by 
themselves to warrant an increased rating.  Indeed, a 70 
percent rating requires deficiencies in most areas such as 
with work, school, family relations, judgment, thinking, or 
mood, and the Board does not find that the veteran's current 
symptoms have currently caused deficiencies in most of these 
areas so as to justify a 70 percent rating.  

In summary, the Board finds that a preponderance of the 
evidence is against a rating in excess of 30 percent prior to 
September 3, 2003, and in excess of 50 percent, after that 
date.


b. Residuals of Right Foot Injury with Arthritis

The veteran's right foot disability represents residuals of a 
shell fragment wound sustained during service, and is 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 for traumatic arthritis.  As 
there is no evidence of any muscle or nerve damage, and the 
veteran has not been service-connected for a right ankle 
disorder as secondary to his service-connected foot 
disability, the Board agrees that the diagnostic criteria 
relating to arthritis are currently the most appropriate 
codes to consider in rating the veteran's right foot 
disability.

VA joints examination in May 2003 specifically found that the 
right midfoot was supple bilaterally, and the 
metacarpophalangeal joint motions of both feet were symmetric 
and equal bilaterally.  In this regard, the Board would also 
again point out that the veteran has not been service-
connected for right ankle disability as secondary to his foot 
injury.  Thus, even though May 2003 VA joints examination 
revealed 15 degrees of dorsiflexion (20 degrees is considered 
full (See 38 C.F.R. § 4.71, Plate II (2005)), this could not 
provide a basis for even the current rating of 10 percent 
because ankle disability has not been formally adjudicated as 
secondary to the veteran's residuals of right foot injury.  

In addition, the Board finds that the veteran's pain has 
already been liberally considered by the RO in justifying the 
current 10 percent rating.  More specifically, in rating the 
veteran's disability under the criteria applicable to 
arthritis, since there is no evidence of service-connected 
limitation of motion or X-ray evidence of the involvement of 
two or more major or minor joint groups, there was actually 
no current basis for a compensable rating under the criteria 
for rating arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2005).  Thus, it becomes apparent that the RO 
noted the veteran's September 2001 VA examination complaints 
of occasional pain approximately once every three to four 
weeks in the distribution of where the hole was located and 
findings of point tenderness on the tendon at the base of the 
first right toe, and more recent May 2003 VA examination 
findings of mild tenderness to palpation of a very faint scar 
over the medial aspect of the first metatarsal with no 
underlying soft tissue defects or skin adherence to the 
underlying tissues as sufficient pain on functional use to 
justify a 10 percent rating under Diagnostic Code 5010.  See 
also 38 C.F.R. §§ 4.40, 4.45 (2005).  

With respect to the more recent findings of a very faint 
tender scar in the medial aspect of the right first 
metatarsal, while the Board has considered entitlement to a 
separate rating for this scar under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (in effect before and after August 30, 
2002), since this scar has also not yet been adjudicated as 
associated with the veteran's service-connected right foot 
disability, the Board finds that there is no current basis 
for the Board to assign a separate rating for this scar.  In 
addition, the Board finds that it is not clear from the 
evidence of record whether this faint scar is related to the 
original in-service injury, since the September 2001 did not 
locate any scars.  The Board further notes that the 
tenderness relating to the scar has already been considered 
in justifying the current 10 percent rating under Diagnostic 
Code 5010, and thus considering the same pain for a separate 
compensable rating for the scar itself would current violate 
the rule against pyramiding.  38 C.F.R. § 4.14 (2005).

Finally, the evidence does not demonstrate malunion or 
nonunion of the metatarsal bone so as to warrant the 
application of 38 C.F.R. § 4.71a, Diagnostic Code 5283 
(2005), and the veteran's overall right foot disability found 
in May 2003 VA examination to reflect an essentially normal 
foot examination with the exception of the above-noted mild 
degenerative joint disease of the first MP joint and some 
tenderness on functional use is not found to be consistent 
with a 20 or 30 percent rating for moderately severe or 
severe residuals of foot disability under 38 C.F.R. § 5284 
(2005).

Accordingly, based on all of the foregoing, the Board finds 
that a preponderance of the evidence is against an evaluation 
in excess of 10 percent for residuals of right foot injury 
with arthritis.




ORDER

Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling, to include consideration 
of entitlement to a rating in excess of 30 percent prior to 
September 3, 2003, is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of right foot injury with arthritis is denied.


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


